NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       APR 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GULWANT SINGH, AKA Bill Singh,                  No.    17-71018

                Petitioner,                     Agency No. A070-541-374

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Gulwant Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review for abuse of discretion whether a conviction is


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a particularly serious crime and review for substantial evidence the agency’s denial

of relief under the CAT. Konou v. Holder, 750 F.3d 1120, 1124, 1127 (9th Cir.

2014). We deny the petition for review.

      The agency did not abuse its discretion in determining that Singh’s

conviction under California Penal Code § 288(c)(1) is a particularly serious crime

disqualifying him from asylum and withholding of removal, where the agency

relied on the appropriate factors and proper evidence in its analysis. See 8 U.S.C.

§ 1158(b)(2)(A)(ii); 8 U.S.C. § 1231(b)(3)(B)(ii); Avendano-Hernandez v. Lynch,

800 F.3d 1072, 1077 (9th Cir. 2015) (the court’s review of the particularly serious

crime determination is limited to “ensuring that the agency relied on the

‘appropriate factors’ and ‘[]proper evidence’ to reach this conclusion” (citations

omitted, alteration in original)). The agency was not required to consider evidence

of Singh’s rehabilitation since his conviction, and properly looked at the nature and

circumstances of Singh’s conviction to determine he will be a danger to the

community. See Matter of Frentescu, 18 I. & N. Dec. 244, 247 (BIA 1982) (“In

judging the seriousness of a crime, we look to . . . most importantly, whether the

type and circumstances of the crime indicate that the alien will be a danger to the

community.” (emphasis added)). Contrary to Singh’s contentions, the agency did

not conclude that his offense was “by its nature” a particularly serious crime, nor

rely on the incorrect statute of conviction.


                                           2                                  17-71018
      Because the particularly serious crime finding is dispositive, we do not

address Singh’s contentions regarding the merits of his asylum or withholding of

removal claims or the IJ’s adverse credibility finding. See Simeonov v. Ashcroft,

371 F.3d 532, 538 (9th Cir. 2004) (courts and the agency are not required to make

findings on issues the decision of which is unnecessary to the results).

      Substantial evidence supports the agency’s denial of protection under the

CAT, where Singh did not establish it was more likely than not he would be

tortured by or with the acquiescence of the Indian government. See 8 C.F.R.

§ 1208.18(a)(1). Singh’s contention that he is entitled to a presumption of

nationwide persecution is foreclosed by Maldonado v. Lynch, 786 F.3d 1155 (9th

Cir. 2015). We do not reach Singh’s contentions regarding credibility in regard to

his CAT claim, where the BIA agreed with denial of relief under the CAT, even

assuming Singh was credible. See Simeonov, 371 F.3d at 538.

      PETITION FOR REVIEW DENIED.




                                          3                                   17-71018